Citation Nr: 1606629	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to April 11, 2009, for the award of a 30 percent rating for bronchial asthma.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In this regard, an October 2009 rating decision denied a rating in excess of 10 percent for bronchial asthma.  Thereafter, the Veteran perfected an appeal as to such issue.  A September 2013 rating decision increased the rating for bronchial asthma to 30 percent effective August 18, 2013.  Thereafter, in October 2013, the Veteran withdrew his appeal with respect to his claim for an increased rating for his bronchial asthma.  Consequently, the issue of entitlement to an increased rating for bronchial asthma is not properly before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  However, in a second October 2013 communication, the Veteran disagreed with the assigned effective date of August 18, 2013, for the award of a 30 percent rating.  

Subsequently, a September 2014 rating decision assigned an earlier effective date of April 11, 2009, for the 30 percent rating for bronchial asthma.  Thereafter, an October 2014 supplemental statement of the case continued the denial of an effective date prior to April 11, 2009, for the assignment of the 30 percent rating, and later that month, the Veteran reiterated his disagreement with the assigned effective date for the 30 percent rating.  A March 2015 supplemental statement of the case again continued the denial of an effective date prior to April 11, 2009, for the assignment of the 30 percent rating.  Based on such procedural history, the Board has characterized the issue as shown on the title page of this decision.

The Board also notes that the Veteran perfected an appeal as to the issue of entitlement to a rating in excess of 10 prior to October 27, 2014, and in excess of 40 percent thereafter for low back strain with degenerative disc disease; however, in April 2015, prior to the certification of the appeal to the Board, the Veteran withdrew such claim.  Id.  Therefore, it is not properly before the Board.

In November 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the record after the issuance of the March 2015 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Similarly, later in November 2015, the Veteran submitted additional evidence with a waiver of AOJ consideration.  Therefore, the Board may properly consider such all newly associated evidence.

At the November 2015 Board hearing and in a November 2015 communication, the issue of whether there is clear and unmistakable error (CUE) in the April 2003 rating decision that granted service connection for bronchial asthma with an initial 10 percent rating, effective April 1, 2001, was raised.  This matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In connection with the instant appeal, the Veteran claims that he is entitled to an effective date prior to April 11, 2009, for the award of a 30 percent rating for bronchial asthma.  However, as noted in the Introduction, he has also alleged CUE in the April 2003 rating decision that granted service connection for bronchial asthma with an initial 10 percent rating, effective April 1, 2001.  Specifically, the Veteran alleges that the criteria for a higher rating for his bronchial asthma was met at the time such decision was issued and, consequently, he is entitled to a 30 or 60 percent rating for his bronchial asthma as of April 1, 2001.  

As the outcome of the Veteran's claim alleging CUE in the April 2003 rating decision impacts his pending claim for an effective date prior to April 11, 2009, for the award of a 30 percent rating for bronchial asthma, such claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, Board consideration of the Veteran's appeal concerning his claim for an effective date prior to April 11, 2009, for the award of a 30 percent rating for bronchial asthma must be deferred pending the AOJ's adjudication of his CUE claim.

Accordingly, the case is REMANDED for the following action:

After adjudicating the referred claim of whether there is CUE in the April 2003 rating decision that granted service connection for bronchial asthma with an initial 10 percent rating, effective April 1, 2001, readjudicate the Veteran's claim of entitlement to an effective date prior to April 11, 2009, for the award of a 30 percent rating for bronchial asthma based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




